DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1 has been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because it is generally narrative and it is unclear what if any steps are required. The claim should be rewritten to include active positively recited steps. For example, the claim recites the language “numbering of nodes with a minimum visible number + 1 assigned to packets when transmitting any packet from a group modem to several or all nodes or from an address modem to any node”. However, since the claim fails to actively positively recite a step of “transmitting a packet from transmitting any packet from a group modem to several or all nodes or from an address modem to any node”, the claim does not require a step of “numbering of nodes with a minimum visible number + 1 assigned to packets”.
The language “when transmitting a packet from a modem to nodes, the packet is relayed by a node with a number of relays from modem m, with the number of relays m-1 from nodes only” and “when transmitting the packet from nodes to a modem, the packet is relayed by a node with the number of relays from modem m, with number of relays M+1 from a node only”  have similarly issues and should similarly rewritten so the claim has active positively recited steps and that the scope of the claim is clear.

The term “several” in claim 1 is a relative term which renders the claim indefinite. The term “several” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are:
US 2015/0124606 pertains to routing packet traffic using hierarchical forwarding groups wherein data related to the packet is received at a first forwarding group. Based on a first forwarding policy associated with the first forwarding group, a particular second forwarding group is selected from a set of forwarding groups that are members of the first forwarding group and each forwarding group of the set of forwarding groups that are members of the first forwarding group is associated with a unique set of paths. Data related to the packet is provided to the particular second forwarding group. Based on a second forwarding policy associated with the particular second forwarding group, a particular path is selected from a set of paths that are associated with the particular second forwarding group. 
US 2019/0335525 pertains to a LoRaWAN network that includes multiple nodes including a number of gateways. A root gateway is provided among the gateways. When a gateway receives an uplink data from a node, the uplink data is transmitted to a backend server if the gateway is the root gateway. The uplink data is transmitted to a parent gateway if the gateway is not the root gateway. On the other hand, when the gateway receives downlink data from a node, it is determined if a destination node is recorded in a downlink routing table of a descendant gateway if gateway is not connected with the destination node but with the descendant gateway.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S ROBERTS whose telephone number is (571)272-3095. The examiner can normally be reached M to F, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN S. ROBERTS
Primary Examiner
Art Unit 2466



/BRIAN S ROBERTS/Primary Examiner, Art Unit 2466